Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive. 
Applicant stated in the Remarks, page 6,
“As acknowledged in the Office Action, Izumisawa provides no discussion or
suggestion of controlling a printer to print out an image based on facsimile data in a case that a distribution destination folder is not identified. Moreover, Izumisawa merely describes that the facsimile data may be printed at (1) in a case that the telephone number of a transmission source does not coincide. But making a determination about a telephone number of transmission source is unrelated to, and different from, whether or not a distribution destination folder is identified. As recited in amended Claim 1, the distribution destination folder is in a memory within the information processing apparatus. In contrast, the telephone number of a transmission source is an exterior component — a number of a transmission source that transmits the facsimile data and separate from (and not stored in) the MPF 1.” 

Izumiswa does discloses identifying a distribution destination by using the extracted TSI numerical data and comparing with transmission source numbers stored in TSI transfer boxes shown in Fig. 12, 13 and  if TSI number such as “0331111111” in received fax data matches the transfer destination File saving type, the system will accumulate the fax data at a destination “FTP_garbage” identified in s110 inside storage unit 14 (memory) of the MFP 1 (paragraph 30, 37, 39, 42, 43-44). 

With respect to “in a case that a distribution destination folder is not identified”, Izumisawa does not disclose explicitly a folder but discloses using destination such as “\\FTP_garbage” in the storing unit 14 of the MFP which could be a path to a folder. In case a destination such as “\\FTP_garbage” in the memory 14 is not identified because the received fax data TSI number is searched for all TSI transfer boxes without match and there are no more transfer boxes to search (“NO” in s109) meaning that no distribution destination is identified, it returns to s101; in s101 when NO transfer is set, it prints the received fax image data in step s103 using printer 17 (paragraph 30-31, 37, 39, 42, 43). Izumisawa fails to explicitly discloses a “folder”. Shimamura was used to disclose to identify a distribution destination folder to which the facsimile data is to be accumulated from among one or more distribution destination folders in the memory (paragraph 18, 23-24; when fax data is received, the sender information is determined and the system identifies whether a distribution destination folder is associated with this sender information and if so the fax data is stored in this folder of the storage part 23 (memory) in s103; storage 23 includes plurality of folders). With respect to “the telephone number of a transmission source is an exterior component — a number of a transmission source that transmits the facsimile data and separate from (and not stored in) the MPF 1”. This transmission source is not the destination for storing the fax data. The transmission source of the fax is used to determine the destination in storing unit 14 of the MFP for storing the fax data.
Therefore the combination of Izumisawa when modified to use folders as destination as taught by Shimamura will provide controlling a printer to print out an image based on facsimile data in a case that a distribution destination folder is not identified




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20080218787 to Izumisawa in view of US Patent Application Publication Pub. No. US 20180084139 to Shimamura.
       Regarding claim 1, Izumisawa discloses an information processing apparatus, comprising (paragraph 27-28; MFP 1 (information processing apparatus)):
       a memory (paragraph 28-29; storage unit 14 (memory)); and
       circuitry configured to (paragraph 28-29; CPU 11, ROM/RAM (circuitry)):
          receive facsimile data (paragraph 31, 41-42; facsimile data received via NCU circuitry);
          perform a process, based on identification information corresponding to data in the facsimile data (paragraph 30, 36-37, 39, 42, 43-44; received facsimile data that includes TSI data (data in fax data) having numerical data part is extracted by deletion in s105; the extracted TSI numerical data (identification information) corresponding to data in fax data is compared with transmission source numbers stored in TSI transfer boxes shown in Fig. 12, 13), to identify a distribution destination, from among one or more distribution destination in the memory, to which the facsimile data is to be accumulated (paragraph 30, 37, 39, 42, 43-44; the extracted TSI numerical data is compared (process) with transmission source numbers stored in TSI transfer boxes shown in Fig. 12, 13; wherein if TSI number is “0331111111” in received fax, this TSI number matches the transfer destination File saving type to accumulate the fax data at a destination “FTP_garbage” inside storage unit 14 (memory) of the MFP 1; “FTP_garbage” is identified as destination in s110);


         in a case that the distribution destination is not identified, control a printer to print out an image based on the facsimile data (paragraph 30-31, 37, 39, 42, 43; when the received fax data TSI number is searched for all TSI transfer boxes without match and there are no more transfer boxes to search (“NO” in s109) meaning that no distribution destination is identified, it returns to s101; in s101 when NO transfer is set, it prints the received fax image data in step s103 using printer 17).
However Izumisawa does not disclose to identify a distribution destination folder to which the facsimile data is to be accumulated from among one or more distribution destination folders in the memory.
       Shimamura discloses to identify a distribution destination folder to which the facsimile data is to be accumulated from among one or more distribution destination folders in the memory (paragraph 18, 23-24; when fax data is received, the sender information is determined and the system identifies whether a distribution destination folder is associated with this sender information and if so the fax data is stored in this folder of the storage part 23 (memory) in s103; storage 23 includes plurality of folders).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Izumisawa as taught by Shimamura to provide destination folders as destinations for storing received fax data.
        The motivation to combine the references is to provide destination folders to store received fax data and registering of folders using folder name that is matched with sender number so that it will be easy for the user to recognize folders based on the sender number information in the folder name (paragraph 19).



       Regarding claim 4, Izumisawa discloses the information processing apparatus of claim 1, wherein in the case that the distribution destination is identified, the circuitry is further configured to accumulate the facsimile data in the distribution destination (paragraph 36-37, 39; for given transmission source number, a corresponding transfer destination such as “File Saving” destinations can be set such as one of “FTP_A”, “FTP_garbage”; paragraph 30, 37, 39, 42, 43-44; received facsimile data that includes TSI data having numerical data part is extracted by deletion in s105; the extracted TSI numerical data is compared with transmission source numbers stored in TSI transfer boxes shown in Fig. 12, 13; wherein if TSI number is “0331111111” in received fax, this TSI number matches the transfer destination File saving type to accumulate the fax data at a destination “FTP_garbage” inside storage unit 14 (memory) of the MFP 1; “FTP_garbage” is identified as destination in s110) and Shimamura discloses distribution destination folder is identified and to accumulate the facsimile data in the distribution destination folder of the one or more folders (paragraph 18, 23-24; when fax data is received, the sender information is determined and the system identifies whether a distribution destination folder is associated with this sender information and if so the fax data is stored in this folder of the storage part 23 (memory) in s103; storage 23 includes plurality of folders). 




       Regarding claim 5, Izumisawa discloses the information processing apparatus of claim 1, wherein in the case that the distribution destination is not identified, the circuitry is configured not to accumulate the facsimile data in any one of the one or more distribution destination (paragraph 30-31, 37, 39, 42, 43; when the received fax data TSI number is searched for all TSI transfer boxes without match and there are no more transfer boxes to search (“NO” in s109) meaning that no distribution destination is identified, it returns to s101; in s101 when NO transfer is set, it prints the received fax image data in step s103 using printer 17 and there is NO accumulation of the facsimile data in any destination) and Shimamura discloses distribution destination folder and one or more folders (paragraph 18, 23-24; when fax data is received, the sender information is determined and the system identifies whether a distribution destination folder is associated with this sender information and if so the fax data is stored in this folder of the storage part 23 (memory) in s103; storage 23 includes plurality of folders).










       Regarding claim 6, Shimamura discloses the information processing apparatus of claim 1, wherein the circuitry is further configured to set a particular one of the one or more distribution destination folders as the distribution destination folder for each transmission source of the facsimile data (paragraph 19, 23; a specific destination folder (folder name) is set for a specific sender (source) as shown in Fig. 4).  



       Regarding Claim 7, see rejection of claim 1.

       Regarding Claim 8, Izumisawa discloses a non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors on an information processing apparatus, causes the processors to perform an information processing method comprising (paragraph 28, 30; program stored in ROM 12 when executed by CPU is used to control MFP (information processing apparatus)):
       receiving facsimile data (paragraph 31, 41-42; facsimile data received via NCU circuitry);
       performing a process, based on identification information corresponding to data in the facsimile data (paragraph 30, 36-37, 39, 42, 43-44; received facsimile data that includes TSI data (data in fax data) having numerical data part is extracted by deletion in s105; the extracted TSI numerical data (identification information) corresponding to data in fax data is compared with transmission source numbers stored in TSI transfer boxes shown in Fig. 12, 13), to identify a distribution destination, from among one or more distribution destinations in a memory of the information processing apparatus, to which the received facsimile data is to be accumulated (paragraph 28-30, 37, 39, 42, 43-44; the extracted TSI numerical data is compared (process) with transmission source numbers stored in TSI transfer boxes shown in Fig. 12, 13; wherein if TSI number is “0331111111” in received fax, this TSI number matches the transfer destination File saving type to accumulate the fax data at a destination “FTP_garbage” inside storage unit 14 (memory) of the MFP 1; “FTP_garbage” is identified as destination in s110); and
        controlling, in a case that the distribution destination is not identified, a printer to print out an image based on the facsimile data (paragraph 30-31, 37, 39, 42, 43; when the received fax data TSI number is searched for all TSI transfer boxes without match and there are no more transfer boxes to search (“NO” in s109) meaning that no distribution destination is identified, it returns to s101; in s101 when NO transfer is set, it prints the received fax image data in step s103 using printer 17).
However Izumisawa does not disclose to identify a distribution destination folder to which the facsimile data is to be accumulated from among one or more distribution destination folders in the memory.
       Shimamura discloses to identify a distribution destination folder to which the facsimile data is to be accumulated from among one or more distribution destination folders in the memory (paragraph 18, 23-24; when fax data is received, the sender information is determined and the system identifies whether a distribution destination folder is associated with this sender information and if so the fax data is stored in this folder of the storage part 23 (memory) in s103; storage 23 includes plurality of folders).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Izumisawa as taught by Shimamura to provide destination folders as destinations for storing received fax data.
        The motivation to combine the references is to provide destination folders to store received fax data and registering of folders using folder name that is matched with sender number so that it will be easy for the user to recognize folders based on the sender number information in the folder name (paragraph 19).




Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20080218787 to Izumisawa in view of US Patent Application Publication Pub. No. US 20180084139 to Shimamura further in view of US Patent Application Publication Pub. No. US 20060066889 to Asano.

       Regarding claim 2, Izumisawa discloses the information processing apparatus of claim 1, wherein in the case that the distribution destination is not identified (paragraph 30-31, 37, 39, 42, 43; when the received fax data TSI number is searched for all TSI transfer boxes without match and there are no more transfer boxes to search (“NO” in s109) meaning that no distribution destination is identified, it returns to s101; in s101 when NO transfer is set, it prints the received fax image data in step s103 using printer 17), and Shimamura discloses a distribution destination folder to which the facsimile data is to be accumulated from among one or more folders in one or more memories (paragraph 18, 23-24; when fax data is received, the sender information is determined and the system identifies whether a distribution destination folder is associated with this sender information and if so the fax data is stored in this folder of the storage part 23 (memory) in s103; storage 23 includes plurality of folders). Izumisawa teaches to print the facsimile data when the distribution destination to which the facsimile data is to be accumulated is not identified. However upon printing Izumisawa does not disclose the circuitry is further configured to transmit to a predetermined email address, an email indicating that the facsimile data has been printed out from the printer.
         Asano discloses the circuitry is further configured to transmit to a predetermined email address, an email indicating that the facsimile data has been printed out from the printer (paragraph 73-82, 84; in step s106 after successful printing of the Internet Fax data received in step s100, a notice mail that indicates the printing of the Fax data is transmitted to destination address in step s106).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Izumisawa in view of Shimamura as taught by Asano to provide email confirmation of printing of fax data at the destination.
        The motivation to combine the references is to provide confirmation email to the destination device of the printing of the fax data when the destination device is remote from the fax device and wherein if the fax device cannot print the fax data it can transfer to another fax device that prints it and provides confirmation email with name of fax device that prints it (paragraph 78, 81-82, 94, 110-111).



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20080218787 to Izumisawa in view of US Patent Application Publication Pub. No. US 20180084139 to Shimamura further in view of US Patent Application Publication Pub. No. US 20060066889 to Asano further in view of JP 2008288805 to Matsuura.

       Regarding claim 3, Izumisawa in view of Shimamura further in view of Asano does not disclose the information processing apparatus of claim 2, wherein the circuitry is further configured to attach the facsimile data to the email to be transmitted to the predetermined email address. 
        Matsuura discloses wherein the circuitry is further configured to attach the facsimile data to the email to be transmitted to the predetermined email address (paragraph 49-52, 54; after receiving fax data, an email address associated with the sender phone number is determined and confirmation email that attaches the received fax data is transmitted to this email address).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Izumisawa in view of Shimamura further in view of Asano as taught by Matsuura to provide attachment of received fax data to confirmation email that will be sent to the destination.
        The motivation to combine the references is such that the sender of the fax data can confirm which fax data that has been confirmed as being received at the destination by attaching the received fax data to the confirmation email that is sent to the sender when the recipient has received the fax data successfully (paragraph 53-54).






Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2017073591 to Niwa discloses fax data sorting method (see Abstract).



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

04/07/2022